1

AO 245B (CASD Rev. 1."19) Judgment in a Criminal Case

UNITED STATES DISTRICT CoURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

V_ (For Offeuses Committed On or ARer November i, 1987)
BEATRIZ MARVIN RAMIREz-cARRILLo (1) Case Number= 17CR0203-H
also known as: Marvin Beatriz Ramirez-Carrillo
also known as: Ramirez-Carrillo Ryan W. Stitt, Federal Defenders of San Diego, Inc.

 

Defendant’s Attorney
Registration Number: 50052-298

The prior conviction, sentence, and judgment are hereby vacated and set aside pursuant to the Mandate of the
United State Court of Appeals for the Ninth Circuit.

THE DEFENDANTI
pleaded guilty to count(s) 1 of the Information.

E was found guilty on count(s)

aHer a plea of not guiltv_
Accordinglv` the defendant is adiudged guilty of such count(s). which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number§s)
18 USC 4 MISPRISION OF FELONY 1

The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984. '

|:| The defendant has been found not guilty on count(s)

 

E Count(s) in underlying Indictment and Superseding indictment are dismissed on the motion of the United States.

Assessment: $100.00.

Fine Waived E Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

APR192019 MMQV\ L‘ "W/%

HoNoRABLBdMARILYN L.`HUPF
UNITEI) sTATEs DIsTRiCT JUDGE

 

At)ril 17. 2019

Date of Imposition of Sentence

 

 

 

 

 

CLEF\K ns nlsrnlct coqu
SoUTHEsN nle"ralct oF cAu ' F\NlA
ev /- EPL)'rY

,/,/

 

 

 

cl

"' lAO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: BEATRIZ MARVIN RAMIREZ-CARRILLO (l) Judgrnent - Page 2 of 2
CASE NUMBER: 17CR0208-H

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|]|:|

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
l:| at A.M. on

 

|:| as notified by the United States Marshal.

m The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:§ on or before
E as notifiedlby the United States Marshal.
E as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY U`NITED STATES MARSHAL

l7CR0208-H

